UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 LACKAWANNA CHIROPRACTIC P.C., a
 New York professional corporation,
 individually and on behalf of all others
 similarly situated,
                                                        18-CV-649
              Plaintiff,                                DECISION & ORDER

       v.

 TIVITY HEALTH SUPPORT, LLC, a
 Delaware limited liability company,

              Defendant.



       On June 7, 2018, the plaintiff commenced this putative class action. Docket

Item 1. On May 21, 2019, the parties informed the Court that they had reached a

settlement agreement. Docket Item 37. On May 22, 2019, this Court ordered that the

case be dismissed in light of the parties’ agreement but preserved the parties’ right to

reopen the case upon good cause shown within 60 days if the settlement was not

consummated. Docket Item 38.

       On June 28, 2019, the plaintiff moved for preliminary approval of the class action

settlement. Docket Item 39. After the defendant did not respond, on August 21, 2019,

this Court reopened this case and referred it to United States Magistrate Judge

Jeremiah J. McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 40.

       On August 29, 2019, Judge McCarthy issued a Report and Recommendation

(“R&R”) finding that the plaintiff's motion should be denied. Docket Item 41. The parties
did not object to the R&R, and the time to do so now has expired. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(2). 1

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to deny the plaintiff’s motion.

       For the reasons stated above and in the R&R, the plaintiff’s motion for

preliminary approval of the class action settlement, Docket Item 39, is DENIED. The




       1 Although the parties requested and received several extensions to the deadline
for objections, see Docket Items 43, 44, 46, and 47, neither party filed an objection by
the extended deadline of December 13, 2019.

                                            2
case is referred back to Judge McCarthy for further proceedings consistent with the

referral order of August 21, 2019, Docket Item 40.

         SO ORDERED.


Dated:       December 26, 2019
             Buffalo, New York



                                             s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           3
